12. Exceptional trade measures for countries and territories participating in or linked to the EU's Stabilisation and Association process (
rapporteur. - Mr President, I have an oral amendment to my own written amendment. In Amendment 14, I propose to replace 'countries' by the expression 'countries and territories'.
The purpose of this amendment is quite straightforward. It is meant to align the wording of this paragraph with the title of the regulation itself. The title reads as follows: 'exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process'. Without this correction, there would be a discrepancy between the regulation itself and its title. That is why I ask for your support and the adoption of this amendment.
on behalf of the Committee on International Trade. - Mr President, I have a mandate to ask for the postponement of the vote on the legislative resolution.
Does the Commission have something to say on this?
Member of the Commission. - Mr President, the Commission welcomes the Member's proposal. It will leave time for more examination of the amendments that were adopted, and will allow Parliament and the Council time before the first-reading vote.
The report is referred back to the Committee on International Trade.